                  Case 20-11835-JTD             Doc 407        Filed 09/18/20         Page 1 of 26




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

--------------------------------------------------------- x
                                                          :
In re:                                                    :    Chapter 11
                                                          :
GLOBAL EAGLE ENTERTAINMENT                                :    Case No. 20-11835 (JTD)
INC., et al.,1                                            :
                                                          :    (Jointly Administered)
                    Debtors.                              :
                                                          :    Obj. Deadline: October 8, 2020 at 4:00 p.m. (ET)
--------------------------------------------------------- x

             FIRST MONTHLY APPLICATION OF LATHAM &
          WATKINS LLP FOR ALLOWANCE OF COMPENSATION
         FOR SERVICES RENDERED AND FOR REIMBURSEMENT
      OF EXPENSES AS CO-COUNSEL TO DEBTORS AND DEBTORS IN
POSSESSION FOR THE PERIOD FROM JULY 22, 2020 THROUGH AUGUST 31, 2020

    Name of Applicant:                                           Latham & Watkins LLP

    Authorized to Provide Professional Services to:              The above-captioned debtors and debtors
                                                                 in possession

                                                                 August 28, 2020, effective as of
    Date of Retention:                                           July 22, 2020

    Amount of Compensation sought
    as actual, reasonable, and necessary:                        $2,423,423.50 (80% = $1,938,738.80)


    Amount of Expense Reimbursement sought
    as actual, reasonable, and necessary:                        $34,993.56


This is a(n): X monthly ___ interim ___ final application



1
     The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number are:
     Global Eagle Entertainment Inc. (7800), Airline Media Productions, Inc. (2314), Emerging Markets
     Communications, LLC (0735), Entertainment in Motion, Inc. (3908), Global Eagle Entertainment Operations
     Solutions, Inc. (3375), Global Eagle Services, LLC (7899), Global Eagle Telecom Licensing Subsidiary LLC
     (2547), IFE Services (USA), Inc. (2120), Inflight Productions USA Inc. (8493), Maritime Telecommunications
     Network, Inc. (9974), MTN Government Services, Inc. (6069), MTN International, Inc. (8559), MTN License
     Corp. (0314), N44HQ, LLC (0570), Post Modern Edit, Inc. (6256), Row 44, Inc. (2959), and The Lab Aero, Inc.
     (9831). The Debtors’ address is 6080 Center Drive, Suite 1200, Los Angeles, California 90045.
              Case 20-11835-JTD        Doc 407       Filed 09/18/20    Page 2 of 26




This monthly application includes 9.9 hours with a value of $8,946 incurred in connection with
the preparation of monthly and interim fee applications.

Prior Applications Filed: None.

                         COMPENSATION BY PROFESSIONAL
                       JULY 22, 2020 THROUGH AUGUST 31, 2020

                         Position of the Applicant,         Hourly
     Name of                                                            Hours
                           Date of Hire, Year of            Billing              Compensation
    Professional                                                        Billed
                        Obtaining License to Practice        Rate

                      Partner. Joined firm in 2009.
                      Member of the New York Bar since
                      1988.
 Alexander F. Cohen   Member of the District of Columbia   $1,630.00      3.3         $5,379.00
                      Bar since 2009.
                      Member of the Corporate
                      Department.
                      Partner. Joined firm in 1983.
                      Member of the Illinois Bar since
                      1983.
 Richard A. Levy      Member of the District of Columbia   $1,560.00      0.6          $936.00
                      Bar since 2009.
                      Member of the Corporate
                      Department.
                      Partner. Joined firm in 1990.
                      Member of the California Bar since
 Peter M. Gilhuly                                          $1,560.00      0.7         $1,092.00
                      1990.
                      Member of the Finance Department.
                      Partner. Joined firm in 2018.
                      Member of the New York Bar since
 George A. Davis                                           $1,560.00     34.0         $53,040.00
                      1991.
                      Member of the Finance Department.
                      Partner. Joined firm in 1991.
 Joseph M.            Member of the Illinois Bar since
                                                           $1,515.00     29.6         $44,844.00
 Kronsnoble           1991.
                      Member of the Tax Department.
                      Partner. Joined firm in 1999.
                      Member of the New York Bar since
 Senet S. Bischoff    2000.                                $1,455.00     19.6         $28,518.00
                      Member of the Corporate
                      Department.



                                                 2
             Case 20-11835-JTD     Doc 407       Filed 09/18/20     Page 3 of 26




                      Position of the Applicant,         Hourly
     Name of                                                         Hours
                        Date of Hire, Year of            Billing              Compensation
    Professional                                                     Billed
                     Obtaining License to Practice        Rate

                   Partner. Joined firm in 1998.
                   Member of the Virginia Bar since
                   1995.
Joel H. Trotter    Member of the District of Columbia   $1,455.00      1.3         $1,891.50
                   Bar since 2000.
                   Member of the Corporate
                   Department.
                   Partner. Joined firm in 2016.
                   Member of the New York Bar since
                   1983.
Paul M. Dudek      Member of the District of Columbia   $1,455.00      0.5          $727.50
                   Bar since 2017.
                   Member of the Corporate
                   Department.
                   Partner. Joined firm in 1998.
                   Member of the Illinois Bar since
                   1987.
Robin L. Struve                                         $1,455.00      0.6          $873.00
                   Member of the Massachusetts Bar
                   since 2014
                   Member of the Tax Department.
                   Partner. Joined firm in 2017.
                   Member of the New York Bar since
Eric Leon          1994.                                $1,395.00     62.1         $86,629.50
                   Member of the Litigation & Trial
                   Department.
                   Partner. Joined firm in 2008.
                   Member of the German Bar
Thomas Fox                                              $1,365.00      2.9         $3,958.50
                   (Rechtsanwalt) since 1994.
                   Member of the Tax Department.
                   Partner. Joined firm in 2016.
                   Member of the England and Wales
Quentin A. R.
                   Bar (Solicitor) since 2004.          $1,260.00      0.3          $378.00
Gwyer
                   Member of the Corporate
                   Department.
                   Partner. Joined firm in 2020.
                   Member of the England and Wales
Jessica Walker                                          $1,260.00      1.7         $2,142.00
                   Bar (Solicitor) since 2008.
                   Member of the Finance Department.




                                             3
             Case 20-11835-JTD     Doc 407       Filed 09/18/20     Page 4 of 26




                      Position of the Applicant,         Hourly
    Name of                                                          Hours
                        Date of Hire, Year of            Billing              Compensation
   Professional                                                      Billed
                     Obtaining License to Practice        Rate

                   Partner. Joined firm in 1990.
                   Member of the California Bar since
                   1990.
Kim N. Boras       Member of the New York since         $1,225.00      1.1         $1,347.50
                   2001
                   Member of the Corporate
                   Department.
                   Partner. Joined firm in 2006.
                   Member of the New York Bar since
Adam J. Goldberg                                        $1,225.00      1.8         $2,205.00
                   2007.
                   Member of the Finance Department.
                   Of Counsel. Joined firm in 2004.
                   Member of the New York Bar since
                   2000.
Kyle R. Jefcoat    Member of the District of Columbia   $1,180.00      0.4          $472.00
                   Bar since 2005.
                   Member of the Litigation & Trial
                   Department.
                   Partner. Joined firm in 2008.
                   Member of the California Bar since
Ted A. Dillman                                          $1,180.00     287.8    $339,604.00
                   2008.
                   Member of the Finance Department.
                   Of Counsel. Joined firm in 2020.
                   Member of the North Carolina Bar
Andrew C.          since 1997.
                                                        $1,180.00     37.3         $44,014.00
Ambruoso           Member of the New York Bar since
                   1998.
                   Member of the Finance Department.
                   Partner. Joined firm in 2012.
                   Member of the Maryland Bar since
                   2002.
Brian C. McManus                                        $1,145.00      0.8          $916.00
                   Member of the District of Columbia
                   Bar since 2005.
                   Member of the Tax Department.




                                             4
            Case 20-11835-JTD        Doc 407       Filed 09/18/20     Page 5 of 26




                        Position of the Applicant,         Hourly
    Name of                                                            Hours
                          Date of Hire, Year of            Billing              Compensation
   Professional                                                        Billed
                       Obtaining License to Practice        Rate

                     Partner. Joined firm in 2000.
                     Member of the California Bar since
                     2000.
Joshua N. Holian     Member of the Brussels Bar – B       $1,145.00      0.3          $343.50
                     List since 2017.
                     Member of the Litigation & Trial
                     Department.
                     Partner. Joined firm in 2006.
                     Member of the District of Columbia
Brian David Miller   Bar since 2007.                      $1,145.00      0.6          $687.00
                     Member of the Corporate
                     Department.
                     Partner. Joined firm in 2009.
                     Member of the Maryland Bar since
                     2009.
Julia A. Thompson    Member of the District of Columbia   $1,145.00      0.7          $801.50
                     Bar since 2010.
                     Member of the Corporate
                     Department.
                     Partner. Joined firm in 2004.
                     Member of the New York Bar since
Veronica Relea       2005                                 $1,120.00     40.7         $45,584.00
                     Member of the Finance and
                     Corporate Departments.
                     Partner. Joined firm in 2005.
                     Member of the California Bar since
David A. Zaheer      2001.                                $1,120.00     18.0         $20,160.00
                     Member of the Corporate
                     Department.
                     Partner. Joined firm in 2002.
                     Member of the California Bar since
Amy Quartarolo       2002.                                $1,120.00     79.7         $89,264.00
                     Member of the Litigation & Trial
                     Department.
                     Partner. Joined firm in 2007.
                     Member of the California Bar since
Ghaith Mahmood       2007.                                $1,120.00      4.6         $5,152.00
                     Member of the Corporate
                     Department.



                                               5
            Case 20-11835-JTD         Doc 407       Filed 09/18/20    Page 6 of 26




                        Position of the Applicant,         Hourly
    Name of                                                            Hours
                          Date of Hire, Year of            Billing              Compensation
   Professional                                                        Billed
                       Obtaining License to Practice        Rate

                     Of Counsel. Joined firm in 2008.
                     Member of the Illinois Bar since
Nineveh Alkhas                                            $1,120.00      0.5          $560.00
                     2008.
                     Member of the Tax Department.
                     Partner. Joined firm in 2019.
                     Member of the Illinois Bar since
Robert Fernandez     1999.                                $1,120.00      3.0         $3,360.00
                     Member of the Corporate
                     Department.
                     Associate. Joined firm in 2015.
                     Member of the Netherlands Bar
                     (Advocaat) since 2010.
Maarten Overmars     Member of the England and Wales      $1,095.00      0.4          $438.00
                     Bar (Solicitor) since 2016.
                     Member of the Corporate
                     Department.
                     Of Counsel. Joined firm in 2012.
                     Member of the Texas Bar since
                     2009.
Elizabeth More       Member of the District of Columbia   $1,085.00     84.0         $91,140.00
                     Bar since 2017.
                     Member of the Corporate
                     Department.
                     Associate. Joined firm in 2016.
                     Member of the Illinois Bar since
                     2012.
Jason B. Grover                                           $1,085.00      0.6          $651.00
                     Member of the District of Columbia
                     Bar since 2017.
                     Member of the Tax Department.
                     Associate. Joined firm in 2011.
William A. Kessler   Member of the California Bar since
                                                          $1,085.00     35.2         $38,192.00
II                   2011.
                     Member of the Tax Department.
                     Of Counsel. Joined firm in 2018.
                     Member of the New York Bar since
Jason Cosmo Ewart    2008.                                $1,085.00     25.3         $27,450.50
                     Member of the Corporate
                     Department.




                                                6
                Case 20-11835-JTD      Doc 407       Filed 09/18/20    Page 7 of 26




                         Position of the Applicant,         Hourly
    Name of                                                             Hours
                           Date of Hire, Year of            Billing              Compensation
   Professional                                                         Billed
                        Obtaining License to Practice        Rate

                      Of Counsel. Joined firm in 2019.
                      Member of the New York Bar since
                      2008.
Andrew Sorkin                                              $1,085.00      1.2         $1,302.00
                      Member of the District of Columbia
                      Bar since 2016.
                      Member of the Finance Department.
                      Associate. Joined firm in 2011.
                      Member of the New York Bar since
Gail S. Neely         2014.                                $1,055.00      0.4         $422.00
                      Member of the Corporate
                      Department.
                      Associate. Joined firm in 2018.
Helena G.             Member of the California Bar since
                                                           $1,055.00     320.0    $337,600.00
Tseregounis           2012.
                      Member of the Finance Department.
                      Associate. Joined firm in 2014.
                      Member of the New York Bar since
Jamie M. Marr         2015.                                 $995.00      107.1    $106,564.50
                      Member of the Litigation & Trial
                      Department.
                      Associate. Joined firm in 2020.
Laura Marie           Member of the Illinois Bar since
                                                            $985.00       3.1         $3,053.50
Dreznes Waller        2004.
                      Member of the Tax Department.
                      Associate. Joined firm in 2019.
                      Member of the New York Bar since
                      2012.
Daniel Gocek                                                $985.00       0.7         $689.50
                      Member of the Illinois Bar since
                      2017.
                      Member of the Tax Department.
                      Associate. Joined firm in 2016.
                      Member of the New York Bar since
Megan A. Behrman      2016.                                 $955.00       6.4         $6,112.00
                      Member of the Litigation & Trial
                      Department.




                                                 7
             Case 20-11835-JTD        Doc 407       Filed 09/18/20   Page 8 of 26




                         Position of the Applicant,        Hourly
    Name of                                                           Hours
                           Date of Hire, Year of           Billing             Compensation
   Professional                                                       Billed
                        Obtaining License to Practice       Rate

                      Associate. Joined firm in 2015.
                      Member of the New York Bar since
Cameron B. Lyons                                           $955.00     33.1         $31,610.50
                      2016.
                      Member of the Finance Department.
                      Associate. Joined firm in 2015.
                      Member of the New York Bar since
Sindhu Boddu          2016.                                $955.00     81.2         $77,546.00
                      Member of the Litigation & Trial
                      Department.
                      Associate. Joined firm in 2018.
                      Member of the Illinois Bar since
                      2015.
Sarah Kang            Member of the District of Columbia   $955.00     58.3         $55,676.50
                      Bar since 2019.
                      Member of the Corporate
                      Department.
                      Associate. Joined firm in 2017.
                      Member of the California Bar since
Setareh Homayoni      2016.                                $895.00      1.7         $1,521.50
                      Member of the Litigation & Trial
                      Department.
                      Associate. Joined firm in 2016.
                      Member of the New York Bar since
Milo LeDoux           2017.                                $895.00      4.2         $3,759.00
                      Member of the Corporate
                      Department.
                      Associate. Joined firm in 2019.
Brad Michael          Member of the New York Bar since
                                                           $895.00      5.3         $4,743.50
Warner                2017.
                      Member of the Finance Department.
                      Associate. Joined firm in 2019.
                      Member of the New York Bar since
Nicholas J. Messana                                        $895.00     341.6    $305,732.00
                      2017.
                      Member of the Finance Department.
                      Associate. Joined firm in 2019.
Madeleine Claire      Member of the New York Bar since
                                                           $895.00     143.2    $128,164.00
Parish                2019.
                      Member of the Finance Department.



                                                8
              Case 20-11835-JTD       Doc 407       Filed 09/18/20   Page 9 of 26




                         Position of the Applicant,        Hourly
    Name of                                                           Hours
                           Date of Hire, Year of           Billing             Compensation
   Professional                                                       Billed
                        Obtaining License to Practice       Rate

                      Other Attorney. Joined firm in
                      2019.
Alicia C. Davis       Member of the Illinois Bar since     $850.00     16.9         $14,365.00
                      2009.
                      Member of the Finance Department.
                      Associate. Joined firm in 2017.
                      Member of the District of Columbia
Faisal Amin           Bar since 2017.                      $815.00     25.4         $20,701.00
                      Member of the Corporate
                      Department.
                      Associate. Joined firm in 2017.
                      Member of the California Bar since
Sam R. Lehman         2017.                                $815.00     14.6         $11,899.00
                      Member of the Corporate
                      Department.
                      Associate. Joined firm in 2017.
                      Member of the New York Bar since
Bharath Mohan         2018.                                $815.00     13.8         $11,247.00
                      Member of the Corporate
                      Department.
                      Associate. Joined firm in 2019.
Matthew John          Member of the New York Bar since
                                                           $815.00     12.1         $9,861.50
Carmody               2020.
                      Member of the Finance Department.
                      Associate. Joined firm in 2018.
                      Member of the California Bar since
                      2018.
Kelsey Jean Schutte   Member of the New York Bar since     $695.00     64.3         $44,688.50
                      2020.
                      Member of the Corporate
                      Department.
                      Associate. Joined firm in 2018.
Jonathan J.           Member of the New York Bar since
                                                           $695.00     29.1         $20,224.50
Weichselbaum          2019.
                      Member of the Finance Department.




                                                9
             Case 20-11835-JTD      Doc 407       Filed 09/18/20    Page 10 of 26




                       Position of the Applicant,         Hourly
    Name of                                                           Hours
                         Date of Hire, Year of            Billing              Compensation
   Professional                                                       Billed
                      Obtaining License to Practice        Rate

                    Associate. Joined firm in 2018.
                    Member of the California Bar since
Jordan Michelle
                    2018.                                $695.00       7.6          $5,282.00
Naftalis
                    Member of the Corporate
                    Department.
                    Associate. Joined firm in 2018.
                    Member of the California Bar since
Nina June Grandin                                        $695.00       27.2     $18,904.00
                    2018.
                    Member of the Finance Department.
                    Associate. Joined firm in 2018.
                    Member of the California Bar since
Ning Heather Lui    2018.                                $695.00       15.6     $10,842.00
                    Member of the Corporate
                    Department.
                    Associate. Joined firm in 2018.
                    Member of the District of Columbia
Taesung Kim         Bar since 2018.                      $695.00       25.8     $17,931.00
                    Member of the Corporate
                    Department.
                    Associate. Joined firm in 2018.
                    Member of the California Bar since
Dustin Lawrence
                    2018.                                $695.00       14.7     $10,216.50
Higgins
                    Member of the Corporate
                    Department.
                    Associate. Joined firm in 2020.
Markus von der      Member of the New York Bar since
                                                         $695.00      171.4     $119,123.00
Marwitz             2019.
                    Member of the Finance Department.
                    Associate. Joined firm in 2019.
Faust Paul
                    Member to the New York pending.      $590.00       45.0     $26,550.00
Petkovich
                    Unassigned.
                    Associate. Joined firm in 2019.
Cameron Jordan
                    Member to the New York pending.      $590.00       57.0     $33,630.00
Sinsheimer
                    Unassigned.
                    Associate. Joined firm in 2019.
Aubrey Leigh
                    Member to the New York pending.      $590.00       12.6         $7,434.00
Steiger
                    Unassigned.




                                             10
             Case 20-11835-JTD          Doc 407        Filed 09/18/20    Page 11 of 26




                          Position of the Applicant,           Hourly
    Name of                                                                Hours
                            Date of Hire, Year of              Billing              Compensation
   Professional                                                            Billed
                         Obtaining License to Practice          Rate

                       Associate. Joined firm in 2019.
Brittany Ariel Sokol   Member of the New York Bar since
                                                              $590.00       14.1         $8,319.00
Davis                  2020.
                       Unassigned.
                       Associate. Joined firm in 2019.
James Weston           Member of the New York Bar since
                                                              $590.00       2.9          $1,711.00
Dorian                 2020.
                       Unassigned.
                       Associate. Joined firm in 2016.
                       Member to the England and Wales
Emma I. Pianta         Bar (Solicitor) since 2018.            $590.00       1.1          $649.00
                       Member of the Corporate
                       Department.
                       Research Analyst. Joined firm in
Jeffrey D. Bird                                               $535.00       0.5          $267.50
                       2004.
Eleanor C.             Senior Paralegal. Joined firm in
                                                              $520.00       2.2          $1,144.00
Romanelli              1994.
                       Director of Litigation Services.
Jessica L. Bengels                                            $515.00       0.5          $257.50
                       Joined firm in 2005.
                       Senior Paralegal. Joined firm in
Elizabeth C. Arnold                                           $480.00       4.8          $2,304.00
                       2003.
                       Senior Paralegal. Joined firm in
Colleen M. Rico                                               $450.00       3.5          $1,575.00
                       2002.
Jennifer Cannon        Litigation Services Supervising
                                                              $425.00       0.1          $170.00
Meyer                  Attorney. Joined firm in 2018.
                       Senior Research Librarian. Joined
April E. Eudy                                                 $425.00       0.3          $127.50
                       firm in 2015.
                       Senior Research Librarian. Joined
Erika Y. Rolufs                                               $425.00       0.5          $212.50
                       firm in 2000.
                       Litigation Services Supervising
Rachel L. Kohn                                                $425.00       1.8          $765.00
                       Attorney. Joined firm in 2008.
                       Research Librarian. Joined firm in
Justine N. Sjoholm                                            $425.00       0.9          $382.50
                       2011.
                       Senior Paralegal. Joined firm in
Luciana A. Schubert                                           $395.00       2.8          $1,106.00
                       2006.
                       Senior Paralegal. Joined firm in
Brian J. Nowak                                                $390.00       19.1         $7,449.00
                       2001.



                                                  11
           Case 20-11835-JTD        Doc 407        Filed 09/18/20     Page 12 of 26




                       Position of the Applicant,           Hourly
    Name of                                                             Hours
                         Date of Hire, Year of              Billing              Compensation
   Professional                                                         Billed
                      Obtaining License to Practice          Rate

Barbara A. Mojek-   Practice Support Analyst II. Joined
                                                            $335.00      4.1          $1,373.50
Ozdemir             firm in 2013.
                    Practice Support Analyst I. Joined
Ian McMillan                                                $335.00      0.8          $268.00
                    firm in 2018.
Timothy James       Practice Support Analyst. Joined
                                                             $335        2.6          $871.00
Holbrook            firm in 2020.
                    Court Generalist. Joined firm in
Brendan Hickey                                              $330.00      5.1          $1,683.00
                    2005.
Eleanor Logan
                    Paralegal. Joined firm in 2017.         $310.00      0.7          $217.00
Eaton
MaryClaire Helen
                    Paralegal. Joined firm in 2019.         $250.00      9.7          $2,425.00
Barnard
                                               TOTAL                   2,518.7   $2,423,423.50


                                                      Total Compensation: $2,423,423.50
                                                      Total Hours:         2,518.7
                                                      Blended Rate:       $962.10




                                              12
              Case 20-11835-JTD    Doc 407      Filed 09/18/20   Page 13 of 26




                      COMPENSATION BY PROJECT CATEGORY
                       JULY 22, 2020 THROUGH AUGUST 31, 2020

                      Project Category                           Hours           Fees
Asset Disposition                                                532.5      $478,911.00
Assumption and Rejection of Leases and Contracts                  35.3      $33,797.00
Business Operations                                              157.7      $152,044.50
Case Administration                                              163.1      $161,308.00
Corporate Governance and Board Matters                            65.3      $80,411.50
Creditors’ Committee                                              94.9      $100,262.50
Employee Benefits and Pensions                                    12.6      $13,095.50
Employment and Fee Applications                                  157.7      $142,051.00
Financing and Cash Collateral                                    165.2      $165,577.00
Hearing Preparation                                              186.0      $185,196.50
Litigation                                                       624.2      $576,290.00
Plan and Disclosure Statement                                     73.7      $72,770.00
Real Estate                                                       23.7      $19,485.50
Relief from Stay and Adequate Protection                          26.6      $20,591.00
Reporting and Schedules                                           42.9      $42,491.50
Tax                                                              116.2      $137,388.50
United States Trustee                                             41.1      $41,752.50
                                                   TOTAL         2,518.7   $2,423,423.50




                                           13
             Case 20-11835-JTD    Doc 407    Filed 09/18/20   Page 14 of 26




                                EXPENSE SUMMARY
                      JULY 22, 2020 THROUGH AUGUST 31, 2020

                    Expense Category                              Expenses
Audio / Video Conferencing Services                                $15.76
Deposition                                                        $4,140.10
Docket                                                            $125.88
Document Copies                                                    $44.39
Document Processing                                               $1,496.00
Laser Copy                                                        $739.90
Legal Research                                                   $16,774.20
Outside Attorneys                                                 $1,233.88
Practice Support                                                 $10,351.50
Supplies / Office Expense                                          $71.95
                                             TOTAL               $34,993.56




                                        14
                Case 20-11835-JTD             Doc 407         Filed 09/18/20        Page 15 of 26




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

--------------------------------------------------------- x
                                                          :
In re:                                                    :   Chapter 11
                                                          :
GLOBAL EAGLE ENTERTAINMENT                                :   Case No. 20-11835 (JTD)
INC., et al.,1                                            :
                                                          :   (Jointly Administered)
                    Debtors.                              :
                                                          :   Obj. Deadline: October 8, 2020 at 4:00 p.m. (ET)
--------------------------------------------------------- x

             FIRST MONTHLY APPLICATION OF LATHAM &
          WATKINS LLP FOR ALLOWANCE OF COMPENSATION
         FOR SERVICES RENDERED AND FOR REIMBURSEMENT
      OF EXPENSES AS CO-COUNSEL TO DEBTORS AND DEBTORS IN
POSSESSION FOR THE PERIOD FROM JULY 22, 2020 THROUGH AUGUST 31, 2020

         Pursuant to sections 330 and 331 of title 11 of the United States Code

(the “Bankruptcy Code”), Rule 2016 of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”), Rule 2016-2 of the Local Rules of Bankruptcy Practice and Procedure

of the United States Bankruptcy Court for the District of Delaware (the “Local Rules”), and the

Order (I) Establishing Procedures for Interim Compensation and Reimbursement of Expenses of

Professionals        and      (II)     Granting        Related      Relief      [Docket        No.      262]      (the

“Interim Compensation Order”), Latham & Watkins LLP (“Latham”) hereby files this

application (this “Application”), seeking a monthly allowance with respect to the sums of

$2,423,423.50 as compensation and $34,993.56 for reimbursement of actual and necessary



1
    The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number are:
    Global Eagle Entertainment Inc. (7800), Airline Media Productions, Inc. (2314), Emerging Markets
    Communications, LLC (0735), Entertainment in Motion, Inc. (3908), Global Eagle Entertainment Operations
    Solutions, Inc. (3375), Global Eagle Services, LLC (7899), Global Eagle Telecom Licensing Subsidiary LLC
    (2547), IFE Services (USA), Inc. (2120), Inflight Productions USA Inc. (8493), Maritime Telecommunications
    Network, Inc. (9974), MTN Government Services, Inc. (6069), MTN International, Inc. (8559), MTN License
    Corp. (0314), N44HQ, LLC (0570), Post Modern Edit, Inc. (6256), Row 44, Inc. (2959), and The Lab Aero, Inc.
    (9831). The Debtors’ address is 6080 Center Drive, Suite 1200, Los Angeles, California 90045.
             Case 20-11835-JTD        Doc 407       Filed 09/18/20    Page 16 of 26




expenses, for a total of $2,458,417.06 for the period July 22, 2020 through and including August

31, 2020 (the “Compensation Period”). In support of this Application, Latham respectfully

represents as follows:

                                        BACKGROUND

       1.      On July 22, 2020 (the “Petition Date”), the Debtors commenced with the Court

voluntary cases (the “Chapter 11 Cases”) under chapter 11 of the Bankruptcy Code. The Debtors

are authorized to continue operating their businesses and managing their properties as debtors in

possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. On August 5, 2020,

the Office of the United States Trustee for the District of Delaware (the “U.S. Trustee”) appointed

an official committee of unsecured creditors in the Chapter 11 Cases [Docket No. 109] (the

“Creditors’ Committee”). No trustee or examiner has been appointed in the Chapter 11 Cases.

The Chapter 11 Cases have been consolidated for procedural purposes only and are being jointly

administered pursuant to Bankruptcy Rule 1015(b).

       2.      Latham was retained effective as of the Petition Date pursuant to the Order

Authorizing the Employment and Retention of Latham & Watkins LLP as Bankruptcy Co-Counsel

Effective as of the Petition Date [Docket No. 276] (the “Retention Order”). The Retention Order

authorized Latham to be compensated on an hourly basis and to be reimbursed for actual and

necessary out-of-pocket expenses.

       3.      Additional information regarding the Debtors’ businesses, capital structure, and the

circumstances leading to the commencement of the Chapter 11 Cases is set forth in the Declaration

of Christian M. Mezger in Support of Debtors’ Chapter 11 Petitions and First Day Relief [Docket




                                                2
               Case 20-11835-JTD              Doc 407        Filed 09/18/20       Page 17 of 26




No. 2] (the “First Day Declaration”), filed on the Petition Date and incorporated herein by

reference.2

                                COMPENSATION PAID AND SOURCE

         4.       All services for which compensation is requested by Latham were performed for or

on behalf of the Debtors.

         5.       Latham has received no payment and no promises for payment from any source for

services rendered or to be rendered in any capacity whatsoever in connection with the matters

covered by this Application. Pursuant to Bankruptcy Rule 2016, Latham has not shared, nor has

Latham agreed to share, (a) any compensation it has received or may receive with another party or

person other than with the partners, counsel, and associates of Latham or (b) any compensation

another person or party has received or may receive.

                                             FEE STATEMENTS

         6.       The fee statements for the Compensation Period are attached hereto as Exhibit A.

These statements contain daily time logs describing the time spent by each attorney and

paraprofessional for this period. To the best of Latham’s knowledge, this Application complies

with sections 330 and 331 of the Bankruptcy Code, Local Rule 2016-2, all other applicable

Bankruptcy Rules, the United States Trustee Guidelines for Reviewing Applications for

Compensation and Reimbursement of Expenses Filed under 11 U.S.C. § 330 by Attorneys in

Larger Chapter 11 Cases, effective as of November 1, 2013, and the Interim Compensation Order.

                               ACTUAL AND NECESSARY EXPENSES

         7.       A summary of actual and necessary expenses and daily logs of expenses incurred

by Latham during the Compensation Period is attached hereto as Exhibit B. Pursuant to Local


2
    The First Day Declaration and other relevant case information is available on the following website maintained by
    the Debtors’ claims and noticing agent, Prime Clerk LLC: http://cases.primeclerk.com/GEE.



                                                         3
             Case 20-11835-JTD         Doc 407       Filed 09/18/20    Page 18 of 26




Rule 2016-2, Latham represents that it will charge for copying at a rate of $0.10 per page. There

is no charge for incoming or outgoing telecopier transmissions.

       8.      Latham believes the foregoing rates are the market rates that the majority of law

firms charge clients for such services. In addition, Latham believes that such charges are in

accordance with the American Bar Association’s (“ABA”) guidelines, as set forth in the ABA’s

Statement of Principles, dated January 12, 1995, regarding billing for disbursements and other

charges.

                         SUMMARY OF SERVICES BY PROJECT

       9.      The services rendered by Latham during the Compensation Period can be grouped

into the categories set forth below. These categories are generally described below, with a more

detailed identification of the actual services provided set forth on the attached Exhibit A. The

attorneys and paraprofessionals who rendered services relating to each category are identified,

along with the number of hours for each individual and the total compensation sought for each

category, in Exhibit A attached hereto.

       A.      Asset Disposition

       Fees: $478,911.00              Total Hours: 532.5

       10.     This category includes all time spent on matters relating to evaluation of a potential

sale, merger, or other disposition of all or a portion of the Debtors or their assets, including

coordination with the Debtors’ investment banker, Greenhill & Co., LLC, with respect to sale

strategy and marketing materials, drafting a motion to approve bidding procedures, the bidding

procedures, sale-related documentation, conducting sale-related diligence, and related matters.




                                                 4
             Case 20-11835-JTD         Doc 407       Filed 09/18/20   Page 19 of 26




       B.      Assumption and Rejection of Leases and Contracts

       Fees: $33,797.00                Total Hours: 35.3

       11.     This category includes all time spent on matters relating to the Debtors’ executory

contracts and unexpired leases, analyzing contracts and leases to determine whether they should

be assumed or rejected, including preparing a motion to reject certain leases, discussions regarding

executory contracts and unexpired leases, research regarding executory contracts and unexpired

leases, and related issues.

       C.      Business Operations

       Fees: $152,044.50               Total Hours: 157.7

       12.     This category includes all time spent on matters relating to the operation of the

Debtors’ businesses in chapter 11, including employee, customer, and vendor communications,

discussions regarding the Debtors’ non-debtor joint ventures, standing calls related to operational

matters, and related issues.

       D.      Case Administration

       Fees: $161,308.00               Total Hours: 163.1

       13.     This category includes services rendered in connection with, among other things,

(a) various logistical matters relating to the Chapter 11 Cases, (b) monitoring the Debtors’ docket,

and (c) coordination of the administration of the Chapter 11 Cases by developing timelines, task

lists, and work-in-progress reports.




                                                 5
               Case 20-11835-JTD        Doc 407       Filed 09/18/20    Page 20 of 26




         E.     Corporate Governance and Board Matters

         Fees: $80,411.50              Total Hours: 65.3

         14.    This category includes all time spent on corporate governance and disclosure

matters, including reviewing and analyzing corporate governance requirements under governing

documents and applicable law, and preparing various securities filings.

         F.     Creditors’ Committee

         Fees: $100,262.50             Total Hours: 94.9

         15.    This category includes all time spent on matters relating to the Creditors’

Committee, including processing diligence requests, document productions, communications

regarding issues relating to the Chapter 11 Cases and preparing for, and attending meetings and

telephone conferences with, the Creditors’ Committee.

         G.     Employee Benefits and Pensions

         Fees: $13,095.50              Total Hours: 12.6

         16.    This category includes all time spent on matters relating to the Debtors’ employees,

including discussions regarding the WARN Act, and certain contingent worker issues arising under

the Debtors’ wages order.

         H.     Employment and Fee Applications

         Fees: $142,051.00             Total Hours: 157.7

         17.    This category includes all time spent preparing this Applications and other

documents related to Latham’s retention as co-counsel to the Debtors. This category also includes

all time spent on matters relating to the retention of other professionals and their fee applications,

including the employment of ordinary course professionals and related declarations filed with the

Court.




                                                  6
             Case 20-11835-JTD         Doc 407       Filed 09/18/20    Page 21 of 26




       I.      Financing and Cash Collateral

       Fees: $165,577.00               Total Hours: 165.2

       18.     This category includes all time spent on matters relating to the Debtors’ debtor-in-

possession credit facility (the “DIP Facility”) and usage of cash collateral, including coordination

of deliverables in connection with the funding the DIP Facility, analyzing and preparing responses

to objections to approval of the DIP Facility and the Debtors’ use of cash collateral, revising the

proposed orders approving the DIP Facility and the Debtors’ use of cash collateral,

communications with the lenders and other parties in interest regarding the DIP Facility and cash

collateral, and preparation of the budget and related materials in connection with the reporting

requirements under the DIP Facility.

       J.      Hearing Preparation

       Fees: $185,196.50               Total Hours: 186.0

       19.     This category includes all time spent on coordination and preparation of the

Debtors’ professionals and advisors with respect to scheduled hearings.

       K.      Litigation

       Fees: $576,290.00               Total Hours: 624.2

       20.     This category includes all time spent on matters relating to litigation concerning the

Debtors, including analyzing strategy with respect to litigation against the Debtors, preparing for

and taking depositions, and drafting and revising pleadings, including responsive pleadings with

respect to objections filed to the Debtors’ bidding procedures motion.




                                                 7
             Case 20-11835-JTD         Doc 407       Filed 09/18/20    Page 22 of 26




       L.      Plan and Disclosure Statement

       Fees: $72,770.00               Total Hours: 73.7

       21.     This category includes all time spent on matters relating to the review, formulation,

negotiation, preparation, and promulgation of the plan of reorganization, disclosure statement, and

all other plan-related documents and filings. This category also includes all research related to the

formulation of the plan of reorganization and disclosure statement, all research relating to

solicitation and voting procedures and related confirmation issues, and all related meetings

between the Debtors and their professionals and various parties in interest.

       M.      Real Estate

       Fees: $19,485.50               Total Hours: 23.7

       22.     This category includes all time spent on matters relating to the Debtors’ real estate.

       N.      Relief from Stay and Adequate Protection

       Fees: $20,591.00               Total Hours: 26.6

       23.     This category includes all time spent on matters relating to the automatic stay,

including conducting research relating to automatic stay issues and drafting letters relating to

enforcement of the automatic stay.

       O.      Reporting and Schedules

       Fees: $42,491.50               Total Hours: 42.9

       24.     This category includes all time spent on matters relating to the preparation of the

Debtors’ schedules and statements of financial affairs, monthly operating reports, other reports

required by the Bankruptcy Court or the Bankruptcy Rules, and all motions related to the

foregoing.




                                                 8
             Case 20-11835-JTD         Doc 407          Filed 09/18/20   Page 23 of 26




       P.      Tax

       Fees: $137,388.50              Total Hours: 116.2

       25.     This category includes all time spent on tax issues, including the tax analysis of

various restructuring proposals and documents, analyzing the Debtors’ tax attributes, and

discussions regarding tax issues and tax filings.

       Q.      United States Trustee

       Fees: $41,752.50               Total Hours: 41.1

       26.     This category includes all time spent on matters relating to the U.S. Trustee,

including communications regarding issues relating to the Chapter 11 Cases.

                                 VALUATION OF SERVICES

       27.     Attorneys and paraprofessionals of Latham have expended a total of 2,518.7 hours

in connection with this matter during the Compensation Period. The nature of the work performed

by these persons is fully set forth in Exhibit A attached hereto. These are Latham’s normal hourly

rates for work of this character. The reasonable value of the services rendered by Latham to the

Debtors during the Compensation Period is $2,423,423.50.

       28.     In accordance with the factors enumerated in section 330 of the Bankruptcy Code,

it is respectfully submitted that the amount requested by Latham is fair and reasonable given (a) the

complexity of the Chapter 11 Cases, (b) the time expended, (c) the nature and extent of the services

rendered, (d) the value of such services, and (e) the costs of comparable services in other cases

under this title. Moreover, Latham has reviewed the requirements of Local Rule 2016-2 and

believes that this Application complies with that Local Rule.




                                                    9
             Case 20-11835-JTD       Doc 407       Filed 09/18/20   Page 24 of 26




       WHEREFORE Latham respectfully requests that the Court authorize that for the

Compensation Period, an allowance be made to Latham pursuant to the terms of the Interim

Compensation Order, with respect to the sum of $2,423,423.50, as compensation for necessary

professional services rendered (80% of which equals $1,938,738.80), and $34,993.56, as 100%

reimbursement of actual necessary costs and expenses, for a total of $2,458,417.06 and that such

amount be authorized for payment and for such other and further relief as this Court may deem

just and proper.


Dated: September 18, 2020                 LATHAM & WATKINS LLP
       Wilmington, Delaware
                                          /s/ Ted A. Dillman____________________________
                                          George A. Davis (admitted pro hac vice)
                                          Madeleine C. Parish (admitted pro hac vice)
                                          885 Third Avenue
                                          New York, New York 10022
                                          Telephone: (212) 906-1200
                                          Facsimile: (212) 751-4864
                                          Email: george.davis@lw.com
                                                  madeleine.parish@lw.com

                                          -and-

                                          Ted A. Dillman (admitted pro hac vice)
                                          Helena G. Tseregounis (admitted pro hac vice)
                                          Nicholas J. Messana (admitted pro hac vice)
                                          355 South Grand Avenue, Suite 100
                                          Los Angeles, California 90071
                                          Telephone: (213) 485-1234
                                          Facsimile: (213) 891-8763
                                          Email: ted.dillman@lw.com
                                                 helena.tseregounis@lw.com
                                                 nicholas.messana@lw.com

                                          Counsel for Debtors and Debtors in Possession




                                              10
                Case 20-11835-JTD             Doc 407        Filed 09/18/20         Page 25 of 26




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

--------------------------------------------------------- x
                                                          :
In re:                                                    : Chapter 11
                                                          :
GLOBAL EAGLE ENTERTAINMENT                                : Case No. 20-11835 (JTD)
INC., et al.,1                                            :
                                                          : (Jointly Administered)
                    Debtors.                              :
                                                          :
--------------------------------------------------------- x

                                DECLARATION OF TED A. DILLMAN

         1.       I am a partner with the applicant firm, Latham & Watkins LLP (the “Firm”), and

have been admitted to the bar of the State of California since 2008. I make this certification in

accordance with Rule 2016-2 of the Local Rules of Bankruptcy Practice and Procedure of the

United States Bankruptcy Court for the District of Delaware (the “Local Rules”).

         2.       I am familiar with the work performed on behalf of the Debtors by the Firm’s

professionals. I have reviewed the First Monthly Application of Latham & Watkins LLP for

Allowance of Compensation for Services Rendered and for Reimbursement of Expenses as Co-

Counsel to Debtors and Debtors in Possession for the Period From July 22, 2020 Through August

31, 2020 (the “Application”), and the facts set forth therein are true and correct to the best of my

knowledge, information, and belief. Moreover, I have reviewed Local Rule 2016-2, and, to the

best of my knowledge, information, and belief formed upon the basis of my participation in these



1
    The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number are:
    Global Eagle Entertainment Inc. (7800), Airline Media Productions, Inc. (2314), Emerging Markets
    Communications, LLC (0735), Entertainment in Motion, Inc. (3908), Global Eagle Entertainment Operations
    Solutions, Inc. (3375), Global Eagle Services, LLC (7899), Global Eagle Telecom Licensing Subsidiary LLC
    (2547), IFE Services (USA), Inc. (2120), Inflight Productions USA Inc. (8493), Maritime Telecommunications
    Network, Inc. (9974), MTN Government Services, Inc. (6069), MTN International, Inc. (8559), MTN License
    Corp. (0314), N44HQ, LLC (0570), Post Modern Edit, Inc. (6256), Row 44, Inc. (2959), and The Lab Aero, Inc.
    (9831). The Debtors’ address is 6080 Center Drive, Suite 1200, Los Angeles, California 90045.
             Case 20-11835-JTD         Doc 407       Filed 09/18/20   Page 26 of 26




cases, as well as after reasonable inquiry, the facts set forth in the Application materially comply

with the provisions of the Local Rules, the Bankruptcy Code, and this Court’s orders.


                                                      /s/ Ted A. Dillman
                                                      Ted A. Dillman




                                                 2
